DETAILED ACTION
Remarks
Applicant’s amendment and response dated 9/21/2022 has been provided in response to the 7/7/2022 Office Action which rejected claims 1-9, wherein claims 1,4,5,7 and 8 have been amended and claims 2-3 have been cancelled. Thus, claims 1, and 4-9 remain pending in this application and have been fully considered by the examiner.
Applicant's arguments have been fully considered but they are not persuasive. Accordingly, the rejection of the claims over the prior art in the previous office action is maintained and THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Response to Arguments
Applicant's arguments filed 9/21/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments regarding claim 1 and similar claims 5, 7, and 8 that “That is, none of the applied references, whether taken alone or in combination with each other, disclose or suggests, controlling, based on the usage information representing a usage state of the vehicle, a communication speed in transmitting the update data to the vehicle, as required by independent claim 1, and as similarly required by independent claim 7. Likewise, none of the applied references disclose or suggest controlling the communication speed in receiving the update data from the server based on the usage information representing a usage sate of the vehicle, as required by independent claim 5, and as similarly required by independent claim 8. 
For example, Dickerson merely discloses a server that transmits software update data to a vehicle at a timing based on a usage pattern of a vehicle. There is no disclosure regarding controlling the communication speed in Dickerson. By way of further example, Mezaael merely discloses a server that receives usage information representing a usage pattern of a vehicle from the vehicle. By way of even further example, Misener merely discloses that the vehicle traveling at the high speed may reach a destination earlier than when the vehicle is traveling at a lower speed. As such, the cited references fail to disclose or suggest controlling the communication speed based on the usage information, and also fail to disclose or suggest the feature that "the one or more processors are configured to control the communication speed such that, when the usage information indicates that a usage time is less than a threshold, the communication speed as to the vehicle is made to be faster than when the usage information indicates that the usage time is not less than the threshold," as recited in claim 1, and as similarly recited in claims 5, 7 and 8. Although the Office Action asserts that Misener discloses a relationship between a time and a speed, Misener merely discloses a relationship between a time to reach the destination and a vehicle speed, which is not the same as a relationship between time of usage of a vehicle and a communication speed as in the present application. As such, contrary to the assertions set forth in the Office Action, a combination of the applied art fails to disclose or suggest the claimed features,” see pages 7-8 of Applicant’s remarks, the examiner respectfully disagrees.
Misener discloses that if a vehicle is traveling at a high speed, the vehicle may travel a long distance within a short period of time. In other words, in a given time period, a vehicle traveling at a high speed travels a longer distance than a vehicle traveling at a low speed. Because a vehicle traveling at a high speed travels a longer distance in a given time, the vehicle traveling at the high speed may reach a certain location (e.g., destination) earlier than when the vehicle is traveling at a lower speed (see e.g. [0053]). So, when the vehicle is traveling at a higher speed, the usage time is shorter and when the vehicle is traveling at a lower speed, usage time may be longer because it takes the vehicle a longer period of time to reach its destination. Misener also discloses that the vehicle device in the vehicle may increase the transmit power of the vehicle device if a speed of the vehicle increases; Increasing the transmit power of the vehicle device may increase the communication range of the vehicle device; A higher speed vehicle may reach a certain location in less time than a slower speed vehicle ). As such, the combination of Dickerson, Mezaael, and Misener teaches the limitations as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dickerson et al. (US Patent Application Publication 2015/0169311 A1, Dickerson hereinafter) in view of Mezaael et al (US Patent Application Publication 2020/0348923 A1, Mezaael hereinafter) and Misener et al (US Patent Application Publication 2018/0132193 A1, Misener hereinafter).
As to claim 1, Dickerson teaches a server (see e.g. Fig.3, 305 and associated text) configured to transmit update data used in updating software of an in-vehicle device (e.g. braking control system) of a vehicle (see e.g. Fig.3, 370 and associated text) to the vehicle, the server comprising: 
a communication module (see e.g. Fig.3, 324 and associated text, see e.g. [0026] - any devices (e.g., network card, modem, etc.) that enable computer system/server 112 to communicate with one or more other computing devices. Such communication can occur via I/O interfaces 122 through wired connections or wireless connections and [0036] - User interface 310 also handles communications from software update system 320 to user 390 regarding software updates) configured to access usage information representing a usage state of the vehicle (see e.g. [0045] –  Vehicle history 382 includes vehicle usage history useful for identifying usage patterns for scheduling software updates and Fig.8 and associated text e.g. [0069] -  This process can be performed by a centrally located scheduling manager or by a scheduling manager located in a vehicle; In a second step 805, the scheduling manager accesses the operational usage history of the vehicle using the vehicle identifier. That history may be located within the vehicle or centrally in a historical database), and 
transmit the update data to the vehicle (See Fig.4 and associated text, e.g. [0047]- the scheduling of software updates and the scheduled software updates and diagnostics are performed centrally such as by fleet management system 305 and [0051] – In step 455, the scheduled software update is performed during the scheduled time window if the software update is available and the vehicle is located in the desired location with the requirements met. This can include contacting the vehicle to download the software update and diagnostics, offloading the current software to temporary storage in case a reversion is needed, performing the software update and diagnostics) and 
one or more processors (see e.g. [0021] - The components of computer system/server 112 may include, but are not limited to, one or more processors or processing units 116) configured to control, based on the usage information, transmitting the update data to the vehicle by the communication module (see e.g. [0037] - Software update manager 322 manages updates to software of vehicles such as vehicle 370; Software update manager 322 then communicates through vehicle/user interface 310 with vehicle 370 and user 390 as needed to schedule and implement those software updates. Scheduling manager 324 is utilized by software update manager to schedule software updates by utilizing vehicle history (vehicle usage patterns) and user preferences and Fig.4 and associated text, e.g. [0050]- In step 440, a vehicle usage time window meeting the requirements for a software update has been identified).

Dickerson does not specifically teach the server to receive usage information representing a usage state of the vehicle.

In an analogous art, however, Mezaael teaches the server (e.g. cloud 172, see Fig.1 and associated text) to receive usage information representing a usage state of the vehicle (see Fig.4:404, 406 and associated text, e.g. [0029] -  the cloud 172 collects usage data from various entities of the vehicle network 202 to analyze associations therebetween. The usage data may include any past or current data/log from the entity indicative of a usage pattern and/or connection associations with other entities; the cloud 172 collects the usage data from the mobile device 128, vehicle 102a and vehicle 102b in the present example; With the usage data collected, at operation 406, the cloud 172 analyzes the usage data to find associations between the entities).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dickerson to incorporate/implement the limitations as taught by Mezaael in order to provide a more efficient method/system of updating multiple vehicles and their components over a wireless network at one time.

Dickerson in view of Mezaael does not specifically teach the one or more processors are configured to control the communication speed such that, when the usage information indicates that a usage time is less than a threshold, the communication speed as to the vehicle is made to be faster than when the usage information indicates that the usage time is not less than a threshold.

In an analogous art of vehicle communication, however, Misener teaches one or more processors (See e.g. [0025]) are configured to control the communication speed such that, when the usage information indicates that a usage time is less than a threshold (i.e. when the vehicle is traveling at a higher speed, usage time is shorter), the communication speed as to the vehicle is made to be faster than when the usage information indicates that the usage time is not less than a threshold (i.e. when the vehicle is traveling at a lower speed, usage time is longer, See e.g. [0053] - If a vehicle is traveling at a high speed, the vehicle may travel a long distance within a short period of time. In other words, in a given time period, a vehicle traveling at a high speed travels a longer distance than a vehicle traveling at a low speed. Because a vehicle traveling at a high speed travels a longer distance in a given time, the vehicle traveling at the high speed may reach a certain location (e.g., destination) earlier than when the vehicle is traveling at a lower speed, [0055] - the vehicle device in the vehicle may increase the transmit power of the vehicle device if a speed of the vehicle increases. Increasing the transmit power of the vehicle device may increase the communication range of the vehicle device. A higher speed vehicle may reach a certain location in less time than a slower speed vehicle).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dickerson in view of Mezaael to incorporate/implement the limitations as taught by Misener in order to provide a more efficient method/system of communicating with vehicles with various transmit power levels for the purpose of minimizing bandwidth.

As to claim 5, Dickerson teaches a software updating device (e.g. vehicle software update manager 378) installed in a vehicle (e.g. vehicle 370) , the software updating device comprising: 
one or more processors configured to acquire or generate usage information representing a usage state of the vehicle (see e.g. [0044] – Vehicle software update manager 378 and vehicle scheduling manager 379 are software modules which can perform many of the same functions as software update manager 322 and scheduling manager 324 for vehicle 370; the vehicle must have a processor to perform these functions) and [0045] - Vehicle history 382 includes vehicle usage history useful for identifying usage patterns for scheduling software updates. That is, regular downtimes for the vehicle may be identified) and 
a communication module configured to receive, from the server (e.g. fleet software management system 305), update data used in updating software of an in-vehicle device of the vehicle which is set based on the usage information (See Fig.5 and associated text e.g. [0053] - software updates needed for a vehicle or vehicles are received by the vehicle software update manager from the central system; the software updating device must have a communication module to perform this function), [0054] - the requirements are provided to the scheduling manager to identify time windows when the software update can be performed. Then in step 515, the scheduling manager identifies and provides a best proposed time window to the software update manager including whether providing a notification there is no time window that meets the requirements. This time window can be based on statistical analysis of vehicle usage such as when a vehicle is turned off and other requirements are met to determine a time window with a high probability of not being interrupted and [0056] - the scheduled software update is performed during the scheduled time window if the software update is available and the vehicle is located in the desired location with the requirements met. This can include contacting the vehicle to download the software update and diagnostics, offloading the current software to temporary storage in case a reversion is needed, performing the software update and diagnostics).

Dickerson does not specifically teach a communication module configured to transmit the usage information to a server.

In an analogous art, however, Mezaael teaches a communication module configured to  transmit the usage information to a server (see e.g. [0021] – the computing platform may be configured to communicate with a TCU 170 configured to control telecommunication between vehicle 102a and a cloud 172 through a wireless connection 174 using a modem 176 and Fig.4:404, 406 and associated text, e.g. [0029] - the cloud 172 collects usage data from various entities of the vehicle network 202 to analyze associations therebetween. The usage data may include any past or current data/log from the entity indicative of a usage pattern and/or connection associations with other entities; the cloud 172 collects the usage data from the mobile device 128, vehicle 102a and vehicle 102b in the present example; With the usage data collected, at operation 406, the cloud 172 analyzes the usage data to find associations between the entities).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dickerson to incorporate/implement the limitations as taught by Mezaael in order to provide a more efficient method/system of updating multiple vehicles and their components over a wireless network at one time.

Dickerson in view of Mezaael does not specifically teach the one or more processors are configured to control the communication speed such that, when the usage information indicates that a usage time is less than a threshold, the communication speed as to the vehicle is made to be faster than when the usage information indicates that the usage time is not less than a threshold.

In an analogous art of vehicle communication, however, Misener teaches one or more processors (See e.g. [0025]) are configured to control the communication speed such that, when the usage information indicates that a usage time is less than a threshold (i.e. when the vehicle is traveling at a higher speed, usage time is shorter), the communication speed as to the vehicle is made to be faster than when the usage information indicates that the usage time is not less than a threshold (i.e. when the vehicle is traveling at a lower speed, usage time is longer, See e.g. [0053] - If a vehicle is traveling at a high speed, the vehicle may travel a long distance within a short period of time. In other words, in a given time period, a vehicle traveling at a high speed travels a longer distance than a vehicle traveling at a low speed. Because a vehicle traveling at a high speed travels a longer distance in a given time, the vehicle traveling at the high speed may reach a certain location (e.g., destination) earlier than when the vehicle is traveling at a lower speed, [0055] - the vehicle device in the vehicle may increase the transmit power of the vehicle device if a speed of the vehicle increases. Increasing the transmit power of the vehicle device may increase the communication range of the vehicle device. A higher speed vehicle may reach a certain location in less time than a slower speed vehicle).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dickerson in view of Mezaael to incorporate/implement the limitations as taught by Misener in order to provide a more efficient method/system of communicating with vehicles with various transmit power levels for the purpose of minimizing bandwidth.

As to claim 6, the limitations of claim 6 are substantially similar to the limitations of claim 5 and therefore are rejected for the reasons stated above.

As to claim 7, Dickerson teaches a software updating system (see Fig. 3 and associated text) comprising: 
a software updating device (e.g. vehicle software update manager 378) configured to store usage information representing a usage state of the vehicle (see e.g. [0044] – Vehicle software update manager 378 and vehicle scheduling manager 379 are software modules which can perform many of the same functions as software update manager 322 and scheduling manager 324 for vehicle 370; the vehicle must have a processor to perform these functions) and [0045] - Vehicle history 382 includes vehicle usage history useful for identifying usage patterns for scheduling software updates. That is, regular downtimes for the vehicle may be identified) and 
a server (e.g. fleet software management system 305) configured to access the usage information (see e.g. [0045] –  Vehicle history 382 includes vehicle usage history useful for identifying usage patterns for scheduling software updates and Fig.8 and associated text e.g. [0069] -  This process can be performed by a centrally located scheduling manager or by a scheduling manager located in a vehicle; In a second step 805, the scheduling manager accesses the operational usage history of the vehicle using the vehicle identifier. That history may be located within the vehicle or centrally in a historical database),

control, based on the usage information, transmitting update data used in updating software of an in-vehicle device (e.g. braking control system) of a vehicle (see e.g. Fig.3, 370 and associated text) to the vehicle (see e.g. [0037] - Software update manager 322 manages updates to software of vehicles such as vehicle 370; Software update manager 322 then communicates through vehicle/user interface 310 with vehicle 370 and user 390 as needed to schedule and implement those software updates. Scheduling manager 324 is utilized by software update manager to schedule software updates by utilizing vehicle history (vehicle usage patterns) and user preferences and Fig.4 and associated text, e.g. [0047]- the scheduling of software updates and the scheduled software updates and diagnostics are performed centrally such as by fleet management system 305, [0050]- In step 440, a vehicle usage time window meeting the requirements for a software update has been identified and [0051] – In step 455, the scheduled software update is performed during the scheduled time window if the software update is available and the vehicle is located in the desired location with the requirements met. This can include contacting the vehicle to download the software update and diagnostics, offloading the current software to temporary storage in case a reversion is needed, performing the software update and diagnostics).

Dickerson does not specifically teach the software updating device configured to transmit usage information representing a usage state of a vehicle or the server configured to receive the usage information from the software updating device.

In an analogous art, however, Mezaael teaches a software updating device (e.g. computing platform 104) configured to transmit usage information representing a usage state of a vehicle (see e.g. [0021] – the computing platform may be configured to communicate with a TCU 170 configured to control telecommunication between vehicle 102a and a cloud 172 through a wireless connection 174 using a modem 176) and a server (e.g. cloud 172) configured to receive the usage information from the software updating device and Fig.4: 404, 406 and associated text, e.g. [0029] - the cloud 172 collects usage data from various entities of the vehicle network 202 to analyze associations therebetween. The usage data may include any past or current data/log from the entity indicative of a usage pattern and/or connection associations with other entities; the cloud 172 collects the usage data from the mobile device 128, vehicle 102a and vehicle 102b in the present example; With the usage data collected, at operation 406, the cloud 172 analyzes the usage data to find associations between the entities).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dickerson to incorporate/implement the limitations as taught by Mezaael in order to provide a more efficient method/system of updating multiple vehicles and their components over a wireless network at one time.

Dickerson in view of Mezaael does not specifically teach the server configured to control the communication speed such that, when the usage information indicates that a usage time is less than a threshold, the communication speed as to the vehicle is made to be faster than when the usage information indicates that the usage time is not less than a threshold.

In an analogous art of vehicle communication, however, Misener teaches control the communication speed such that, when the usage information indicates that a usage time is less than a threshold (i.e. when the vehicle is traveling at a higher speed, usage time is shorter), the communication speed as to the vehicle is made to be faster than when the usage information indicates that the usage time is not less than a threshold (i.e. when the vehicle is traveling at a lower speed, usage time is longer, See e.g. [0053] - If a vehicle is traveling at a high speed, the vehicle may travel a long distance within a short period of time. In other words, in a given time period, a vehicle traveling at a high speed travels a longer distance than a vehicle traveling at a low speed. Because a vehicle traveling at a high speed travels a longer distance in a given time, the vehicle traveling at the high speed may reach a certain location (e.g., destination) earlier than when the vehicle is traveling at a lower speed, [0055] - the vehicle device in the vehicle may increase the transmit power of the vehicle device if a speed of the vehicle increases. Increasing the transmit power of the vehicle device may increase the communication range of the vehicle device. A higher speed vehicle may reach a certain location in less time than a slower speed vehicle).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dickerson in view of Mezaael to incorporate/implement the limitations as taught by Misener in order to provide a more efficient method/system of communicating with vehicles with various transmit power levels for the purpose of minimizing bandwidth.

As to claim 8, the limitations of claim 8 are substantially similar to the limitations of claim 1 and therefore are rejected for the reasons stated above.
As to claim 9, the limitations of claim 9 are substantially similar to the limitations of claim 8 and therefore are rejected for the reasons stated above.

6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dickerson et al. (US Patent Application Publication 2015/0169311 A1, Dickerson hereinafter) in view of Mezaael et al (US Patent Application Publication 2020/0348923 A1, Mezaael hereinafter) and Misener et al (US Patent Application Publication 2018/0132193 A1, Misener hereinafter), as applied to claim 1 above, and further in view of Gao et al. (US Patent Application Publication 2017/0003949 A1, Gao hereinafter).
As to claim 4, Dickerson in view of Mezaael and Misener does not specifically teach wherein the usage information further includes information representing usage frequency of functions of the vehicle; and the one or more processors are configured to transmit, based on the usage information, update data of software relating to a first function to the vehicle before transmitting update data of software relating to a second function, the first function having a usage frequency that is higher that a usage frequency of the second function.

In an analogous art of distributing software, however, Gao teaches wherein the usage information includes information representing usage frequency of functions of the vehicle (see e.g. [0124] - The client pushes to the user the prompting message corresponding to the pieces of software used in high frequency and pieces of software with high popularity weighting values and the one or more processors (See e.g. [0192]) are configured to transmit, based on the usage information, update data of software relating to a first function to the vehicle before transmitting update data of software relating to a second function, the first function having a usage frequency that is higher that a usage frequency of the second function (See Fig.5 and associated text, e.g. [0094] - Sorting the pieces of software recommended for installation based on the information of the terminal user and/or the popularity weighting values of the pieces of software recommended for installation, [0096]- Generating the information for the pieces of software to be upgraded based on the pieces of software already installed in the terminal device and the information of the versions of versions of pieces of software recommended for installation, Fig.7 and associated text, e.g. [0129] - the upgrading prompting weighting value U=k1*F, among which; k1=1 means the popularity weighting value of a piece of software to be upgraded is ranked in the top 100 among the pieces of software recommended for installation, k1=0 means the popularity weighting value of the piece of software to be upgraded is no ranked in the top 100 among the pieces of software recommended for installation; and F is the frequency of use of the pieces of software to be upgraded in the terminal device and [0134] - the threshold condition may be predetermined based on actual situation. For example, one can obtain all the pieces of software whose upgrading weighting values exceed a predetermined threshold as the target pieces of software to be upgraded; or, one can sort the upgrading weighting values in the descending order, and obtain the pieces of software corresponding to the top three upgrading weighting values as the target pieces of software to be upgraded).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dickerson in view of Mezaael and Misener to incorporate/implement the limitations as taught by Gao in order to provide a more efficient method/system of optimizing software management and upgrade tools for the purpose of improving user experience.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/s. sough/SPE, Art Unit 2192/2194